ALLOWANCE
Applicant’s reply, filed 30 December 2020 in response to the non-final Office action mailed 16 October 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-2, 4-5, 7-9 and 11-12 are pending under examination, wherein: claims 1-2, 4-5 and 7-9 are as previously presented, claims 11-12 have been amended, and claims 3, 6 and 10 have been cancelled by this and/or previous amendment(s).  Pending claims 1-2, 4-5, 7-9 and 11-12 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejections to claims 11-12 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejections of claim 10 as unpatentable over Le Hen-Ferrenbach (US 6,313,085) and of claim 10 as unpatentable over Messenger (US 4,692,271) are withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Le Hen-Ferrenbach (US 6,313,085) teaches and/or renders obvious the combination of (a) an alkyl ether sulfate of formula R1O(CH2CH2O)nSO3X, wherein R1 is a linear or branched alkyl radical of 12-22 carbon atoms, n is a number from 1-10 and X is a counter ion, and (b) an alkyl ether sulfate of formula R2OSO3X, wherein R2 is a linear or branched alkyl radical of 12-22 carbon atoms and X is a counter ion (abstract; 1 and R2 are derived include stearyl alcohol, isostearyl alcohol, behenyl alcohol, and technical grade mixtures thereof (col 2 ln 20-24). Ferrenbach differs from the instantly claimed composition in that Ferrenback is mainly directed to aqueous surfactant combinations and is silent to the further inclusion of each of a non-freezability additive, an anticorrosion additive and a rust inhibitor. 
Similar teachings may also be found in the close prior art of Messenger (US 4,692,271)(see abstract; col 12; claims, col 2; col 3; col 5; examples) who also differs from the instantly claimed composition in that Messenger is mainly directed to aqueous surfactant combinations and is silent to the further inclusion of each of a non-freezability additive, an anticorrosion additive and a rust inhibitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767